


109 HRES 817 : Providing for further consideration of the

U.S. House of Representatives
2006-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 179
		109th CONGRESS
		2d Session
		H. RES. 817
		[Report No. 109–468]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2006
			Mr.
			 Putnam, from the  Committee on
			 Rules, reported the following resolution; which was referred
			 to the House Calendar and ordered to be printed
		
		RESOLUTION
		Providing for further consideration of the
		  concurrent resolution (H. Con. Res. 376) establishing the congressional budget
		  for the United States Government for fiscal year 2007 and setting forth
		  appropriate budgetary levels for fiscal years 2008 through
		  2011.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for further consideration of the concurrent resolution (H. Con.
			 Res. 376) establishing the congressional budget for the United States
			 Government for fiscal year 2007 and setting forth appropriate budgetary levels
			 for fiscal years 2008 through 2011. The amendments printed in part A of the
			 report of the Committee on Rules accompanying this resolution shall be
			 considered as adopted in the House and in the Committee of the Whole. The
			 concurrent resolution, as amended, shall be considered as read. No further
			 amendment shall be in order except those printed in part B of the report of the
			 Committee on Rules. Each amendment may be offered only in the order printed in
			 the report, may be offered only by a Member designated in the report, shall be
			 considered as read, shall be debatable for 40 minutes equally divided and
			 controlled by the proponent and an opponent, and shall not be subject to
			 amendment. All points of order against the amendments printed in the report are
			 waived except that the adoption of an amendment in the nature of a substitute
			 shall constitute the conclusion of consideration of the concurrent resolution
			 for amendment. After the conclusion of consideration of the concurrent
			 resolution for amendment and a final period of general debate, which shall not
			 exceed 20 minutes equally divided and controlled by the chairman and ranking
			 minority member of the Committee on the Budget, the Committee shall rise and
			 report the concurrent resolution, as amended, to the House with such further
			 amendment as may have been adopted. The previous question shall be considered
			 as ordered on the concurrent resolution and amendments thereto to final
			 adoption without intervening motion except amendments offered by the chairman
			 of the Committee on the Budget pursuant to section 305(a)(5) of the
			 Congressional Budget Act of 1974 to achieve mathematical consistency. The
			 concurrent resolution shall not be subject to a demand for division of the
			 question of its adoption.
		2.After adoption of House Concurrent
			 Resolution 376, it shall be in order to take from the Speaker’s table Senate
			 Concurrent Resolution 83 and to consider the Senate concurrent resolution in
			 the House. All points of order against consideration of the Senate concurrent
			 resolution are waived. It shall be in order to move to strike all after the
			 resolving clause of the Senate concurrent resolution and to insert in lieu
			 thereof the provisions of House Concurrent Resolution 376 as adopted by the
			 House. All points of order against that motion are waived. If the motion is
			 adopted and the Senate concurrent resolution, as amended, is adopted, then it
			 shall be in order to move that the House insist on its amendment to the Senate
			 concurrent resolution and request a conference with the Senate thereon.
		
	
		May 17, 2006
		Referred to the House Calendar and ordered to be
		  printed
	
